Exhibit 10.14

 

LEASE AGREEMENT

 

THIS LEASE, made this 1st day of July, 2002, by and between Terrible
Herbst, Inc. (hereinafter “Lessor”), and E-T-T, Inc. (Hereinafter “Lessee”).

 

WHEREAS, Lessor leases the Property described below pursuant to that certain
Lease dated June 30, 2002 between Lessor and Centennial Acquisitions, LLC
(hereinafter “Property Owner”), a copy of which is attached hereto as
Exhibit “A” and incorporated herein by reference.

 

WITNESSETH: that the Lessor in consideration of the rent herein specified to be
paid by the Lessee, and the covenants and conditions herein mentioned, does
hereby lease, let and demise, unto Lessee, and the Lessee does hereby rent from
the Lessor that certain real property necessary for parking, along with
improvements thereto, to wit, approximately 4,000 square feet of building space
to be used as and for a casino, bar and related uses (Hereinafter the
“Property”) situated in the County of Clark, State of Nevada, whose street
address is 670 US Highway 95, Searchlight, Nevada 89046 and which is set forth
in the floorplan and site plan, both of which are attached hereto as
Exhibit “A”.

 

TO HAVE AND TO HOLD the same unto the said Lessee, its successors and assigns
for the period and upon the terms and conditions hereinafter set forth.

 

THIS INDENTURE OF LEASE is made by the Lessor and accepted by the Lessee upon
each of the following terms and conditions, namely:

 

1.    TERM:    This Lease shall be a twenty (20) year lease commencing on the
first day of operations at the casino by the Lessee.

 

2.    RENTAL:    The Lessee agrees to pay to the Lessor as rental for the
Property the sum of Fifteen Thousand Dollars ($15,000.00) per month on the first
of each month for the duration of said lease.

 

3.    RIGHTS & TITLE:    Lessee agrees that buildings and improvements hereafter
located or erected on premises at any time during the term of his Lease, or
extension thereof, shall be and remain property of Lessor and Lessee shall have
no title, rights or interest in said buildings and improvements other than such
interest granted hereby.

 

4.    QUIET POSSESSION:    Lessor hereby covenants, warrants, and agrees that at
all times during the term hereof, provided Lessee is not in default hereunder,
Lessee shall have the full, peaceful and quiet possession of the Property, and,
further that Lessor has full right and power to make and enter into this lease.

 

5.    TAXES AND UTILITY CHARGES:    Lessee agrees to pay all real taxes, and
assessments which may be levied against the improvements thereon and any
personal property and trade fixtures located therein and will pay charges for
light, power and other public utilities used by it in connection with the use of
the Property.

 

6.    ALTERATIONS:    The Lessee agrees that before commencing any construction
work on said premises or making any alterations on improvements placed upon the
Property that he will notify Lessor in order that a notice of non-responsibility
may be posted on the Property and recorded in accordance with the provisions of
the Mechanic’s Lien Law of the State of Nevada.

 

7.    REQUIREMENTS FOR ALTERATIONS:    Lessee covenants and agrees that such
alterations and/or changes shall be at his sole cost and expense and that prior
written consent of the Lessor shall be obtained therefore; and provided that
such changes and alterations shall conform with building

 

1

--------------------------------------------------------------------------------


 

codes and zoning regulations now or hereinafter legally effective, and
promulgated by the State, County or Municipal authorities.

 

8.    REPAIRS:    Lessee agrees, at his cost and expense, to maintain and keep
in good order, condition and repair the service station and all ancillary
buildings or improvements to be constructed thereon by Lessee and all fixtures
and equipment, including visible plumbing and electrical fixtures. The Lessee
agrees to keep the Property clean and to have no nuisance, unsightly rubbish, or
to commit or cause to be committed by its employees, and/or sub-tenants, any
violation of the laws, rules or regulations of the State, County or Municipal
Board of Health or appropriate sanitary agency.

 

9.    TITLE TO FIXTURES:    All fixtures and other property and materials
installed in the building on the Property by the Lessee shall be and remain the
property of the Lessee, and at the expiration of the Lease, the Lessee may,
within thirty (30) days, remove from said premises all of such fixtures,
property, and materials, provided that all expenses connected with the removal
thereof shall be at the expense of the Lessee. The Lessee further agrees to
repair at his sole expense all damage that may result from the removal of such
building, fixtures and other property and to restore the Property to the
condition in which they were prior to the start of construction and that no
building or improvements placed upon said premises by Lessee shall be removed
during the term of this Lease or extension thereof without the consent of Lessor
first had and obtained.

 

10.    LIABILITY AND FIRE INSURANCE:    The Lessor shall require the Lessee to
carry, maintain and have in full force and effect fire, workmen’s compensation,
public liability, and product liability insurance with a recognized insurance
company authorized to transact business in the State of Nevada for the benefit
of the Lessor and Lessee, and for the protection of all persons who may suffer
injury while in, on or about the Property. Said policy shall carry an amount of
coverage for injury to one person in any one accident in the sum of One Hundred
Thousand Dollars ($100,000.00) and for more injury to more than one person in
any one accident in the sum of Three Hundred Thousand Dollars ($300,000.00).
Lessor shall be furnished with copies of said policies and all endorsements
thereto.

 

The Lessee shall carry insurance against loss by destruction of the Property
caused by fire, explosion or other action of the elements, except loss caused by
earthquake, equal to ninety per cent (90%) of the value of the improvements.

 

11.    COMPLIANCE WITH THE LAW:    The Lessee shall conduct his business in such
manner as will comply with all requirements of all State, Federal, County and
Municipal authorities, appertaining to the business conducted upon the Property,
and Lessee shall not permit the Property to be used for any unlawful purposes.

 

12.    DEFAULT:    In the event Lessee shall be in default in the payment of any
rent herein reserved, or in the performance of any of the covenants or
conditions of this Lease to be kept and performed by the Lessee, and such
default continue for thirty (30) days from and after service upon the Lessee of
written notice of such default, signed by the Lessor or their duly authorized
agents, then and in any such event, the Lessor may, at their option declare this
Lease terminated and repossess themselves of the Property and take such action
or pursue such remedy as may be permitted under the law of the State of Nevada.
However, if Lessee commences the necessary work to cure said default before the
expiration of the thirty (30) days, but the work takes in excess of thirty days,
then Lessor shall not be allowed to declare this Lease terminated.

 

13.    LIENS:    The Lessee agrees that he will, at all times, save the Lessor
and keep it blameless and the Property free and harmless of and from any
liability on account of or in respect to any mechanic’s liens or liens in the
nature thereof, for work and labor done, or materials furnished at the instance
and request of the Lessee, in, on or about the Property; provided, however, that
the Lessee shall have the right to contest the claim of such lien, in which
event the Lessee shall, at his expense,

 

2

--------------------------------------------------------------------------------


 

furnish to the Lessor a sufficient surety bond executed by a reputable and
responsible surety company, in at least double the amount of such claim of such
lien, conditioned upon the diligent prosecution of such defense, and to hold the
Lessor from and clear of all loss, costs, damages, and expenses of every kind
and nature, arising either directly or indirectly out of said contest, and to
pay any judgment that may be obtained forthwith upon the same being entered.

 

14.    ATTORNEY FEE:    In the event of litigation arising from default in
performance of any of the provisions of this Lease by either the Lessor or
Lessee, the prevailing party in such litigation shall be entitled to receive
from the other party reasonable attorney fees and costs of action incurred in
connection with said litigation. In the event that either Lessor or Lessee shall
by reason of acts of omission or commission in violation of the terms of the
Lease, be made a party to any litigation commenced by a person other than the
parties hereto, then such party performing the said act or suffering the said
omission shall pay all costs, expenses and reasonable attorney fees incurred by
the other party which arise from or are in connection with such litigation.

 

15.    INDEMNIFICATION:    Lessee shall indemnify and hold harmless Lessor and
its agents, servants, employees and representatives from and against all claims,
damages, losses and expenses, including attorneys’ fees arising out of or
resulting from Lessee’s occupancy, provided however, that Lessor, its agents,
employees, representatives, successors, or assigns are not negligent with
regards to same. This Paragraph shall have full force and effect upon execution
of this Lease Agreement.

 

16.    ASSIGNMENT:    The Lessee shall not have the right to assign this Lease
or hypothecate the same without first receiving the written consent of the
Lessor, which consent shall not unreasonably be withheld. Lessee shall have the
right to sublet any portion of the Property, providing that the tenancy of such
sub-tenant shall be subject to all the terms, covenants and conditions of this
Lease.

 

17.    WAIVER:    The waiver of either party of any of the covenants herein
contained shall not be deemed a waiver of such party’s right to enforce the same
or any other covenant contained herein.

 

18.    HOLDING OVER:    If the Lessee shall hold over the Property beyond the
term herein specified, or any renewal thereof, with the consent, express or
implied of the Lessor such holding over shall be construed to be a
month-to-month tenancy, unless otherwise mutually agreed upon.

 

19.    PHRASE INTERPRETATION:    The term “Lessor” shall include the singular,
if necessary. The term “Lessee” or the phrase “the term hereof” shall include
any renewal or renewal thereof where permitted by the context hereof.

 

20.    PRINCIPAL PLACE OF BUSINESS FOR NOTICES:    Any and all notices shall be
forwarded to the following addresses:

 

Lessor:

 

Terrible Herbst, Inc.
Jerry Herbst
5195 Las Vegas Blvd. South
Las Vegas, Nevada 89119

 

Lessee:

 

E-T-T, Inc.
5195 Las Vegas Blvd. South
Las Vegas, Nevada 89119
Attn: Timothy Herbst, Vice President

 

21.    NO OTHER AGREEMENTS:    Both parties hereby certify and declare that
neither party has made any representations nor agreements to or with any other
party in addition to, or in conflict with

 

3

--------------------------------------------------------------------------------


 

the terms, covenants and conditions hereof, and this Lease contains all of the
terms, covenants and conditions and representations between the parties upon the
subject matter hereof.

 

22.    TERMINATION OF LEASE IF LEGAL PROCEEDINGS FILED:    If, at any time
during the term hereof, proceedings in bankruptcy shall be instituted by or
against the Lessee and result in an adjudication of bankruptcy, or if the Lessee
shall file or any creditor shall file, or any person shall file any Petition in
Bankruptcy under Chapters 10 or 11 of the Bankruptcy Act of the United States of
America as such act is now in force or as same may be amended, and shall be
judicially approved, or if a Receiver of the business or assets of the Lessee
shall be appointed and if such appointment be not vacated within sixty (60) days
after notice thereof to Lessee, or if a general assignment is made by the Lessee
for the benefit of creditors, or any sheriff, Marshall, constable, or other duly
constituted public official take possession thereof by authority of any
attachment or execution proceedings, and offer same for sale publicly, the
Lessor may, at its option, in either or any of such events, without notice to
Lessee or any other person or persons, immediately recapture and take possession
of the Property and terminate this Lease with or without the process of law,
such process being expressly waived by Lessee.

 

23.    CARE OF PREMISES:    Lessee agrees that it will water, cultivate, trim
and keep in a neat condition any shrubs, plants or lawn planted on the Property
and will keep the parking areas and black top in a neat and clean condition and
will use for parking.

 

24.    OPTION TO RENEW:    Lessee understands and acknowledges that Lessor holds
interest in the Property through that certain lease, which is attached hereto as
Exhibit “B” and that Lessee’s option to renew this Agreement is subject to and
conditioned upon Lessor renewing Exhibit “B”. So long as Lessor renews, then the
Lessee upon giving written notice to Lessor, at least sixty (60) days prior to
the date of the expiration of the term aforesaid, provided he has faithfully
complied with the terms hereof, shall have the option of renewing this Lease for
up to five (5) additional ten (10) year terms, subject to the same terms,
covenants and conditions and agreements as contained herein other than this
paragraph. The monthly rental for each renewal term shall be determined at the
time of each renewal.

 

25.    TIME IS OF ESSENCE:    Time is of the essence in this Lease and of each
and every one of the provisions herein contained.

 

26.    BINDING EFFECT:    The covenants and agreements contained in this Lease
shall be binding upon the parties hereto and upon their respective heirs,
executors, administrators, successors and assigns.

 

IN WITNESS WHEREOF, the parties have caused this Lease to be executed by their
duly authorized officers as of the day and year first herein written.

 

LESSOR:

 

TERRIBLE HERBST, INC.

 

 

 

/s/ Jerry E. Herbst

 

JERRY E. HERBST

 

President

 

 

 

LESSEE:

 

E-T-T, INC.

 

 

 

/s/ Timothy P. Herbst

 

TIMOTHY P. HERBST

 

Vice President

 

 

4

--------------------------------------------------------------------------------